         Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ORLANDO A. ACOSTA                             : CIVIL ACTION
                                               :
                      v.                       : NO. 20-2528
                                               :
 GOVERNOR TOM WOLF, et al.                     :


                                     MEMORANDUM
KEARNEY, J.                                                                         June 10, 2020

       Philadelphian Orlando A. Acosta wants us to place him on the November 3, 2020 general

election ballot as an independent candidate for the United States House of Representatives even

though he may not secure the required 1,000 signatures of registered voters needed for his election

petition by August 3, 2020. He pro se sues Pennsylvania Governor Tom Wolf and Secretary

arguing enforcing Pennsylvania’s election law requiring 1,000 signatures of registered voters

deprives him of equal protection and violates the Americans with Disabilities Act of 1990 because

COVID-19 mitigation and stay home orders (as well as a couple days of civil unrest concerning

police actions towards African-Americans) impede his ability to presently acquire the 1,000

signatures on his petition not due until August 3, 2020. He filed here without paying the fees

requiring us to screen his complaint for merit. Although we found his sworn statements of

substantial expense with no income to be curious, we relied upon Mr. Acosta’s sworn oath and

granted leave to proceed in forma pauperis. Congress requires we now screen his case for merit

before we cause the Marshal to effect service and the Defendants to respond.

       Mr. Acosta does not state a claim for either depriving him of equal protection or

discriminating against him in seeking employment due to a disability. We dismiss Mr. Acosta’s

complaint with leave to timely amend his complaint if he can do so consistent with the Law.
          Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 2 of 15




I.     Alleged pro se facts.

       Orlando A. Acosta alleges he cannot get the required 1,000 registered voters to sign his

petition to appear on the ballot as an independent candidate for the United States House of

Representatives election on November 3, 2020. 1 Under Pennsylvania Law, Mr. Acosta will not

appear on the ballot as a candidate if he fails to collect 1,000 signatures by the filing deadline. 2

The petition must be submitted to the Secretary of the Commonwealth by August 3, 2020.

       Mr. Acosta alleges he cannot collect the 1,000 signatures because of the emergency stay-

at-home order issued by the Mayor of Philadelphia to mitigate the ongoing COVID-19 pandemic. 3

With registered voters ordered to remain at home, Mr. Acosta pleads he cannot share his political

platform with registered voters and have his petition signed. 4 Even when the emergency stay-at-

home order expires (as it did last week), Mr. Acosta alleges he still does not want to interact with

registered voters because there is no vaccine for COVID-19 and his disability and asthma place

him at a higher risk for contracting a severe coronavirus infection. 5

       Mr. Acosta asks us to order Pennsylvania Governor Wolf and Secretary Boockvar to

exempt him from Pennsylvania’s signature requirement and then place him on the November 3,

2020 general election ballot. 6 He claims he is entitled to this extraordinary relief because the

Pennsylvania signature requirement in light of COVID-19 mitigation and coupled with his

preexisting medical conditions, violates the Equal Protection Clause of the Fourteenth Amendment

and discriminates against him in his employment opportunities under the Americans with

Disabilities Act of 1990. 7

II.    Analysis

       Mr. Acosta sued without paying the required fees and then moved to proceed in forma

pauperis under 28 U.S.C. § 1915. We granted him leave to proceed following review of his sworn



                                                  2
            Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 3 of 15




declaration of income and assets. Congress requires, upon granting him leave to proceed without

paying the fees, we must screen his complaint for merit. If his claim lacks merit, we dismiss before

causing the Clerk of Court to issue summons, the Marshal to effect service, and the defendants to

incur costs and fees in responding. When considering whether to dismiss a complaint for failure

to state a claim under § 1915(e)(2)(B)(ii), we use the same standard used under Federal Rule of

Civil Procedure 12(b)(6). 8 “‘[A] complaint must contain sufficient factual allegations, taken as

true, to ‘state a claim to relief that is plausible on its face.’” 9 “We accept all factual allegations in

the complaint as true and construe those facts in the light most favorable to the plaintiff.” 10 We

are directed by our Court of Appeals to be “mindful of our ‘obligation to liberally construe a pro

se litigant’s pleadings …’” 11

        The issue is whether Mr. Acosta states a claim for equal protection and disabilities

discrimination because he claims to be unable to access potential voters to sign his election

petition.    We begin by taking judicial notice of two facts concerning this year’s election:

Pennsylvania requires individuals seeking to appear on the ballot as a candidate for the United

States House of Representatives to collect signatures from at least one thousand registered voters. 12

Candidates for this election cycle must submit the signed petition by August 3, 2020. 13

        Mr. Acosta’s pro se complaint does not specify his relief under Federal Rule of Civil

Procedure 8(a)(2). 14 Under Rule 8(a)(2), Mr. Acosta does not need to provide detailed allegations,

and as a pro se plaintiff we liberally construe Mr. Acosta’s factual allegations as true and draw all

reasonable inferences in his favor. While his allegations are scant at best, we can discern his

argument and requested relief.




                                                    3
          Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 4 of 15




        A.      Mr. Acosta fails to state a claim under the Equal Protection Clause.

        Mr. Acosta claims Pennsylvania Law requiring 1,000 signatures during the COVID-19

pandemic violates his equal protection rights.

        The Equal Protection Clause of the Fourteenth Amendment demands, “[n]o state shall …

deny to any person within its jurisdiction the equal protection of the laws.” 15 Mr. Acosta alleges

the Governor and Secretary, by enforcing Pennsylvania Law, violate his right of “equal protection

of the laws” by requiring him to collect 1,000 signatures to appear on the ballot as an independent

candidate. 16

        To make a valid equal protection claim, Mr. Acosta must show “intentional

discrimination.” 17 He does not identify a status or characteristic giving rise to discrimination. We

do not know his political party. It is not enough for Mr. Acosta to allege he is discriminated against

as an independent candidate. 18 Even if his status as an independent candidate could give rise to a

claim, Mr. Acosta must show his status as an independent candidate is a substantial factor for

receiving different treatment. 19

        Mr. Acosta could apply three different standards to show “intentional discrimination” in

his equal protection claim. 20 First, Mr. Acosta could allege the Commonwealth’s signature-

requirement statute “by its own terms” singles out independent candidates for different treatment. 21

This standard does not apply to the present action, because Pennsylvania law at section 2872.1(12)

does not “by its own terms” distinguish between party-affiliated and independent candidates.

Second, Mr. Acosta could plead the statute makes no explicit or implicit reference to a

classification but is “designed to impose different burdens on different classes of persons.” 22 This

standard does not apply here because Mr. Acosta does not allege Pennsylvania law at section

2872.1(12) is designed to force burdens on one class of persons, independent candidates, different



                                                  4
          Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 5 of 15




from another class of persons, party-affiliated candidates. Or, third, Mr. Acosta could allege the

statute makes no explicit or implicit reference to a classification but government officials

administering the law apply it “with different degrees of severity to different groups of persons …

described by some suspect trait.” 23 We infer Mr. Acosta seeks to proceed under the third

standard. 24   Mr. Acosta alleges the emergency stay-at-home order issued by the Mayor of

Philadelphia to mitigate the ongoing COVID-19 pandemic aims to stop his campaign as an

independent candidate. 25

        Once a plaintiff shows different treatment as the result of “intentional discrimination,” our

Court of Appeals binds us to determine the appropriate standard of review. 26 The first standard of

review is strict scrutiny. 27 Strict scrutiny applies to classifications based on race, national origin,

or religion. 28 Because Mr. Acosta does not allege a classification along these traits, strict scrutiny

does not apply here.

        The second standard of review is intermediate scrutiny. 29 Intermediate scrutiny applies

when classifications are based on gender and illegitimacy. 30 Because Mr. Acosta does not allege

“intentional discrimination” based on these traits, intermediate scrutiny does not apply to the

present action.

        The third standard of review is rational-basis review. 31 All classifications not listed under

strict or intermediate scrutiny are reviewed under this standard. 32            Mr. Acosta’s inferred

classification— party affiliation—falls within the scope of the rational basis review.

        We must now confront whether the “intentional discrimination” alleged by Mr. Acosta as

an independent candidate is justifiable. Justifiable “intentional discrimination” exists where: first,

the state has a legitimate interest in the issue raised by the plaintiff; and second, the state’s interest




                                                    5
          Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 6 of 15




advances a rational governmental purpose. 33 If the state can succeed on both factors, then the

plaintiff’s equal protection claim fails. 34

        First, the Commonwealth has a legitimate interest in regulating its elections, including who

has access to the ballot as a candidate. 35 The Constitution mandates: “[t]he Times, Places and

Manner of holding Elections for Senators and Representatives, shall for be prescribed in each State

by the Legislature thereof[.]” 36 The Commonwealth’s signature-requirement statute reflects the

state’s valid interest to regulate the manner in which candidates qualify for elections.

        Second, the Commonwealth’s interest advances a rational governmental purpose. State

regulation of elections is necessary “as a practical matter … if they are to be fair and honest and

if some sort of order, rather than chaos, is to accompany the democratic processes.” 37 The

Commonwealth’s interest to place candidates who have collected 1,000 signatures from registered

voters on the ballot in a United States House of Representations election is necessary because such

a procedure minimizes “frivolous candidates.” 38 Pennsylvania law at section 2872.1(12) provides

the Commonwealth with a method to measure the seriousness of a candidacy and the public

support backing a candidate. 39

        The limited caselaw in the last ten weeks addressing the effect of a global pandemic on

petition rights confirms the state’s interest to regulate access to ballots “is of the highest order.” 40

For example, in Garbett v. Herbert, the plaintiff alleged the state’s ballot access framework applied

during the COVID-19 virus prevented her from gathering the necessary 28,000 signatures to

appear on the ballot as an independent candidate in the 2020 Utah gubernatorial election. 41 The

Utah governor’s “Stay Safe, Stay Home” Directive to reduce the spread of the coronavirus, she

pled, violated her equal protection rights because the executive emergency order constituted

intentional discrimination against “candidates who pursue the Signature-Gathering Route.” 42 Like



                                                   6
          Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 7 of 15




Mr. Acosta, the plaintiff asked for relief in the form of automatic placement on the ballot.43

Because strict scrutiny nor intermediate scrutiny addressed the plaintiff’s classification, the district

court applied rational basis review. 44 The court ruled the state had a compelling interest to regulate

elections and such an interest ensured candidates who “demonstrate a modicum of voter support

before securing a place on a ballot.” 45 The district court then denied plaintiff’s proposed relief as

“insufficient to demonstrate a threshold showing of support under the circumstances.” 46

         The District Court for the Northern District of Illinois reached a similar holding in

Libertarian Party of Illinois v. Pritzker. 47 The plaintiffs, representing the Libertarian Party of

Illinois and the Illinois Green Party, sued the Illinois governor alleging his emergency stay-at-

home order to mitigate the COVID-19 pandemic prevented candidates from the two political

parties from gathering the necessary number of signatures to appear on the ballot in the November

2020 election. 48 The plaintiffs pled the governor’s emergency executive order violated the Equal

Protection Clause. 49 The plaintiffs’ proposed relief asked the court to modify the state’s signature-

requirement law because of the coronavirus pandemic. 50 The district court upheld the state’s ballot

access framework, ruling the state had a compelling interest to pass election laws measuring

whether a new party or independent candidate received a modicum of public support sufficient to

warrant ballot access. 51 The district court rejected granting plaintiffs automatic placement on the

ballot because “[s]uspending entirely the signature requirement without requiring candidates to

otherwise demonstrate historical support” would require the court to modify state election law

procedures “beyond [our] typical variations.” 52

       The District Court for the Southern District of New York found similar grounds in denying

relief to appear on the ballot based on COVID-19 orders in Murray v. Cuomo. 53 The plaintiff

alleged she could not satisfy New York’s ballot access laws to appear on the state’s primary



                                                   7
          Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 8 of 15




election ballot as a candidate for the United States House of Representatives because of the

governor’s stay-at-home order to reduce the spread of COVID-19. 54 The plaintiff claimed the state

violated her equal protections rights. 55 The district court considered the plaintiff’s proposed relief

to alter the state’s ballot access framework. 56 But the district court recognized “[o]f particular

importance, this is Ms. Murray’s second attempt to use the courts to have her name placed on the

June 23 [primary election] ballot.” 57 The district court held “[t]he public interest is served by

respecting the State’s interest and expertise in regulating elections” 58 and refused to modify state’s

election law restrictions. The plaintiff, the district court concluded, “need[s] to comply with all

portions of the Election Law.” 59

        We agree with our colleagues in Utah, Illinois, and New York. We also distinguish Mr.

Acosta’s equal protection claim as a candidate for public office from registered voters raising

absentee ballot voting claims amid the COVID-19 pandemic. The Supreme Court protects the

right of voters to participate in an election by absentee ballot rather than attending an official

polling station to cast a vote. 60

        But seeking to be on the ballot is a different issue; the Supreme Court has upheld the state’s

interest to require a candidate to make a preliminary showing of substantial support to qualify for

a place on the ballot as an “undoubted right.” 61 The state’s interest to regulate ballots is necessary

because the compelling interest allows states to “avoid[] confusion, deception, and even frustration

of the democratic process at the general election.” 62 And most recently during the COVID-19

pandemic, the Supreme Court ruled the state interest must be upheld when a major natural disaster

coincides with an election because “when a lower court intervenes and alters the election rules …

close to the election date … this Court, as appropriate [will] correct the error.” 63 We will not




                                                  8
             Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 9 of 15




modify the Commonwealth’s signature requirement statute for Mr. Acosta based on his present

pleading of an equal protection claim.

           The Commonwealth easily passes the rational-basis review. The Commonwealth has a

legitimate state interest to regulate its ballot access framework. The legitimate state interest

advances the governmental purpose of presenting registered voters with serious candidates to

choose from for public office. We will not circumvent the Commonwealth’s signature-requirement

statute.

           Even assuming we liberally construed Mr. Acosta’s “intentional discrimination”, he fails

to show entitlement to relief under an equal protection theory as the Commonwealth’s signature

laws have a rational basis.

           B.     Mr. Acosta fails to state a claim under the ADA.

           In a separate filing, Mr. Acosta claims Pennsylvania Law requiring 1,000 signatures during

the COVID-19 pandemic violates the ADA as a form of employment discrimination. 64 Given his

pro se status, we will consider Mr. Acosta’s second filing as part of his complaint as it explains

his claims but also adds a disabilities discrimination claim.

           Congress passed the ADA, in part, “to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities[.]” 65 Mr. Acosta pleads

as a disabled and asthmatic individual, enforcement of Pennsylvania Law at section 2872.1(12) to

appear on the United States House of Representatives election ballot discriminates against him in

his employment under the ADA. 66

           Mr. Acosta is not entitled to relief against the Governor and Secretary for disabilities

discrimination. Mr. Acosta may believe running for public office is similar to applying for a job

with the federal government, but this view is mistaken. An “employer” as defined in Title I of the



                                                   9
             Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 10 of 15




ADA, does not include “the United States, a corporation wholly owned by the government of the

United States, or an Indian tribe[.]” 67 We cannot grant relief for an individual seeking a seat in

the United States House of Representatives.

         Even if we could grant relief for Mr. Acosta under his ADA claim, he fails to plead facts

which would allow us to infer a “disability” as defined by Congress in the ADA. 68 Mr. Acosta

does not allege how he lives with a physical or mental impairment “that substantially limits one or

more major life activities.” 69

         Mr. Acosta also does not plead how Pennsylvania’s signature requirement discriminates

against him. 70    The Commonwealth imposes the same 1,000 signature requirement on all

individuals working to appear on the ballot as a candidate for the United States House of

Representatives. All of Mr. Acosta’s competitors are constrained by the COVID-19 pandemic.

No state law nor the COVID-19 pandemic has demanded Mr. Acosta cease collecting signatures.

Nothing prohibits Mr. Acosta from asking volunteers or hiring assistance to help gather signatures

either. 71

         Mr. Acosta fails to state an ADA claim.

III.     Conclusion

         Mr. Acosta pro se sues the Governor and Secretary challenging the present enforcement of

the signature requirement under Pennsylvania election law violates the Equal Protection Clause of

the Fourteenth Amendment and the Americans with Disabilities Act of 1990. Mr. Acosta failed

to state a claim upon which relief can be granted. We must now dismiss. As Mr. Acosta is

proceeding pro se and he may be able to plead another claim not barred by the Law, we grant him

leave to timely amend if he can do so consistent with the Law. Absent timely amendment, we will

dismiss the case with prejudice.



                                                   10
           Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 11 of 15




1
    Mr. Acosta’s facts are detailed in ECF Doc. No. 1, at p. 8.
2
    25 Pa. Stat. and Cons. Stat. Ann. § 2872.1(12) (West 2020).
3
    ECF Doc. No. 1, at p. 8.
4
    Id.
5
    Id.; ECF Doc. No. 6, at p. 1.
6
    ECF Doc. No. 6, at p. 1.
7
    Id.
8
  Elansari v. Univ. of Pennsylvania, 779 F. App’x 1006, 1008 (3d Cir. 2019) (citing Allah v.
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).
9
    Id. (quoting Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012)).
10
     Id.
11
   In deciding a motion to dismiss under Rule 12(b)(6), we accept all well-pleaded allegations in
the complaint as true and draw all reasonable inferences in favor of the non-moving party, but we
“are not compelled to accept unsupported conclusions and unwarranted inference, or a legal
conclusion couched as a factual allegation.” Castleberry v. STI Group, 863 F.3d 259, 263 (3d Cir.
2017) (quoting Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013)). “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Edinboro Coll. Park Apartments v. Edinboro Univ. Found.,
850 F.3d 567, 572 (3d Cir. 2017) (quoting In re Vehicle Carrier Serv. Antitrust Litig., 846 F.3d
71, 79 n.4 (3d Cir. 2017)). A claim satisfies the plausibility standard when the facts alleged
“allow[] the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Maiden Creek Assoc., L.P. v. U.S. Dep’t of Transp., 823 F.3d 184, 189 (3d Cir. 2016)
(quoting Ascroft v. Iqbal, 556 U.S. 662, 678 (2009)). While the plausibility standard is not “akin
to a ‘probability requirement,’” there nevertheless must be more than a “sheer possibility that a
defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). “Where
a complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of
the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550
U.S. at 557).

Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1) “it
must ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’” (2) “it should identify
allegations that, ‘because they are no more than conclusions, are not entitled to the assumption of
truth;’” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court should assume their
veracity and then determine whether they plausibly give rise to an entitlement for relief.” Connelly



                                                  11
           Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 12 of 15




v. Lane Construction Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675,
679).
12
     25 Pa. Stat. and Cons. Stat. Ann. § 2872.1(12) (West 2020).
13
   Bureau of Elections and Notaries, 2020 Pennsylvania Elections Important Dates to Remember,
Commonwealth of Pennsylvania Department                    of State (Mar. 27, 2020),
https://www.dos.pa.gov/VotingElections/CandidatesCommittees/RunningforOffice/Documents/2
020/2020%20important%20dates.pdf
14
     Fed. R. Civ. P. 8(a)(2).
15
     U.S. Const. amend. XIV, § 1.
16
     ECF Doc. No. 1, at p. 2, 8.
17
  Washington v. Davis, 426 U.S. 229, 241 (1976); Pers. Adm’r of Mass. v. Feeney, 422 U.S. 256,
276 (1979).
18
     See Ashcroft v. Iqbal, 556 U.S. 662 (2009).
19
     Davis, 426 U.S. at 235; Feeney, 422 U.S. at 276.
20
     Hassan v. City of New York, 804 F.3d 277, 294 (3d Cir. 2015).
21
     3. Ronald D. Rotunda & John E. Nowak, Treatise on Constitutional Law § 18.4 (10th ed. 2012).
22
     Id.
23
     Id.
24
   See, e.g., Yick Wo. Hopkins, 118 U.S. 356, 373-74 (1886) (“In the present cases … the facts
shown establish an administration directed so exclusively against a particular class of persons as
to warrant and require the conclusion that, whatever may have been the intent of the ordinances as
adopted, they are applied by the public authorities charged with their administration … as to
amount to a practical denial by the state of that equal protection of the laws which is secured …
by the broad and benign provisions of the fourteenth amendment to the constitution of the United
States.”).
25
   ECF Doc. No. 1, at p. 8. Mr. Acosta focuses on a Philadelphia Order affecting his equal
protection rights but does not sue a Philadelphia official presumably because Philadelphia does
not control the election ballot.
26
     Hassan, 804 F.3d at 298.
27
     Id.
                                                   12
            Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 13 of 15




28
     Id. at 301; Gratz v. Bollinger, 539 U.S. 244, 270 (2003).
29
     Hassan, 804 F.3d at 298-99.
30
     Clark v. Jeter, 486 U.S. 456, 461 (1988).
31
     Hassan, 804 F.3d at 298.
32
     Id.
33
     Id.
34
     Id.
35
  Lubin v. Panish, 415 U.S. 709, 715 (1974) (citing Bullock v. Carter, 405 U.S. 134, 144-45
(1972)).
36
     U.S. Const. art. I, § 4, cl. 1.
37
     Storer v. Brown, 415 U.S. 724, 730 (1974).
38
     Lubin, 415 U.S. at 715.
39
     Id.
40
     See Lubin, 415 U.S. at 715 (citing Bullock v. Carter, 405 U.S. 134, 144-45 (1972)).
41
     Garbett v. Herbert, No. 20-245, 2020 WL 2064101, at *1, *15 (D. Utah Apr. 29, 2020).
42
     Id.
43
     Id.
44
     Id.
45
     Id. at *17.
46
     Id.
47
  Libertarian Party of Illinois v. Pritzker, No. 20-2112, 2020 WL 1951687 (N.D. Ill. Apr. 23,
2020).
48
     Id. at *1.
49
     Id. at *2.


                                                  13
            Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 14 of 15




50
     Id. at *1.
51
     Id. at *4.
52
     Id.
53
     Murray v. Cuomo, No. 20-03571, 2020 WL 2521449 (S.D.N.Y. May 18, 2020).
54
     Id. at *1.
55
     Id. at *4.
56
     Id. at *1
57
     Id.
58
     Id. at *15.
59
     Id. at *13.
60
  See, e.g., Republican National Committee v. Democratic National Committee, 140 S. Ct. 1205,
1206 (2020).
61
     Anderson v. Celebrezze, 460 U.S. 780, n.9 (1983).
62
     Jenness v. Fortson, 403 U.S. 431, 442 (1971).
63
     Republican National Committee, 140 S. Ct. at 1207.
64
     ECF Doc. No. 6, at p. 1.
65
     42 U.S.C. § 12101(b)(1) (2020).
66
     ECF Doc. No. 6, at p. 1.
67
     42 U.S.C. § 12111(5)(B) (2020).
68
     Id. § 12102(1).
69
     Id. § 12112.
70
     Id.
71
   See, e.g., Graveline v. Johnson, 336 F. Supp. 3d 801, 816 (E.D. Mich. 2018) (mentioning
plaintiff lobbied 231 volunteers and paid for a signature-gathering firm to help collect the 14,157


                                                 14
        Case 2:20-cv-02528-MAK Document 7 Filed 06/10/20 Page 15 of 15




signatures necessary to appear on the ballot); Garbett, 2020 WL 2064101, at *2 (noting plaintiff
contracted with two firms to collect 50,000 signatures).




                                              15
